            Case 1:19-cv-01225-LM Document 1 Filed 12/12/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE
Katherine Addie,
       Plaintiff

v.                                                   Civil Case No. 1:18-CV-______

Core Physicians, LLC
d/b/a Core Physician Services
and Exeter Health Resources, Inc.,
       Defendants

                                 NOTICE OF REMOVAL
                              AND DEMAND FOR JURY TRIAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§1441 CORE PHYSICIANS, LLC

d/b/a CORE PHYSICIAN SERVICES and EXETER HEALTH RESOURCES, INC., by and

through their attorneys, JACKSON LEWIS P.C., hereby remove this action from the Superior

Court of the State of New Hampshire, Rockingham County, to the United States District Court

for the District of New Hampshire.

       In support of this Notice of Removal, Defendants state as follows:

       1.      On or about January 18, 2017, Katherine Addie dual-filed a Charge of

Discrimination with the New Hampshire Commission for Human Rights (“NHCHR”)

(Charge No. ED(R) 0050-17) and the Equal Employment Opportunity Commission (“EEOC”)

(Charge No. 16D-2017-00051) against Core Physicians, LLC d/b/a Core Physician Services and

Exeter Health Resources, Inc., alleging discrimination and retaliation in violation of the

Americans with Disabilities Act of 1990 (“ADA”) and the Americans with Disabilities Act

Amendments Act (“ADAAA”), 42 U.S.C. § 12101, et seq., and state law, NH RSA 354-A, et

seq.

       2.       A copy of the Charge of Discrimination is appended hereto as Exhibit 1.
             Case 1:19-cv-01225-LM Document 1 Filed 12/12/19 Page 2 of 3



        3.       By letter dated November 15, 2019 and received by Defendants on November 25,

2019, the NHCHR issued a partial finding1 of probable cause and scheduled a public hearing to

be held on January 8, 2020, under the authority of NH RSA 354-A:21, on the issue of whether

Plaintiff was retaliated against due to her disability.

        4.       Pursuant to NH RSA 354-A:21-a, on December 6, 2019, Defendants transferred

the Charge to the Rockingham County Superior Court for a trial by jury. A copy of Defendants’

Notice of Transfer to Superior Court and Request for Jury Trial Pursuant to NH RSA

354-A:21-A and Summons are attached hereto as Exhibit 2. A certified copy of the state court

record will be filed upon receipt of same from the Rockingham County Superior Court.

        5.       Pursuant to 28 U.S.C. § 1446(a), this notice of removal is timely filed within

thirty (30) days of December 6, 2019, the date on which Defendants transferred the matter to the

Rockingham County Superior Court.

        6.       This Court has original jurisdiction over this action by virtue of federal question

jurisdiction pursuant to 28 U.S.C. §1331. Specifically, Plaintiff alleges retaliation due to her

alleged disability in violation of the Americans with Disabilities Act of 1990 (“ADA”) and the

Americans with Disabilities Act Amendments Act (“ADAAA”), 42 U.S.C. § 12101, et seq., as

well as under state law, NH RSA 354-A, et seq.

        7.       Defendants submit this Notice without waiving any defenses to the claims

asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be granted.

        8.       As this action could have been commenced in this Court, removal is proper.

28 U.S.C. §1441(a). Furthermore, this Court may exercise supplemental jurisdiction over the

Plaintiff’s state law claims. See 28 U.S.C. §1367(a).



1 The NHCHR issued a finding of no probable cause on the claim of disability discrimination.

                                                        2
           Case 1:19-cv-01225-LM Document 1 Filed 12/12/19 Page 3 of 3



                                              Respectfully Submitted,
                                              CORE PHYSICIANS, LLC d/b/a
                                              CORE PHYSICIAN SERVICES and
                                              EXETER HEALTH RESOURCES, INC.,
                                              By their attorneys,
                                              JACKSON LEWIS P.C.,

Date: December 12, 2019                       By:    /s/Debra Weiss Ford
                                                     Debra Weiss Ford, NH Bar #2687
                                                     100 International Drive, Suite 363
                                                     Portsmouth, NH 03801
                                                     603.559.2727
                                                     debra.ford@jacksonlewis.com

                                      Certificate of Service

I hereby certify that copies of the foregoing were this day served via email and/or the courts’
electronic filing systems on:

       Keri J. Marshall, Esq.                        Maureen F. O’Neil, Clerk
       Marshall Law Office                           Rockingham County Superior Court
       47 Depot Road                                 P.O. Box 1258
       East Kingston, NH 03827                       Kingston, NH 03848-1258
       mlaw@nh.ultranet.com

Date: December 12, 2019                              /s/Debra Weiss Ford
                                                     Debra Weiss Ford




                                                 3
